 In theMatter Of CINCINNATI DAILY NEWSPAPERPUBLISHERSASSOCIA-TIONandCINCINNATI MAILERS' UNION No. 17 AN AFFILIATE OF THEINTERNATIONAL MAILERS' UNION OF NORTH AMERICA 1Case No. 9-R-194.-Decided March 18, 1944Mr. Thomas E. Shroyer,for the Board.FrostcCJacobs,byMr. Cornelius J. Petrhold,of Cincinnati, Ohio,for the Association.Mr. Edward J. Fillenwarth,of Indianapolis, Ind., for the I. M. U.Messrs. C. M. BakerandThomas A. Holland,of Indianapolis, Ind.,for the I. T. U.Mr. Irving Rogosin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Cincinnati Mailers' Union No. 17,an affiliate of the International Mailers' Union of North America,herein called the I. M. U., alleging that a question of affecting com-inerce had arisen concerning the representation of employees of mem-bers of Cincinnati Daily Newspaper Publishers Association, Cincin-nati, Ohio, herein called the Association, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert F. Koretz, Trial Examiner. Said hearing was held at Cin-cinnati,Ohio, on January 10, 1944.At the commencement of thehearing, the Trial Examiner granted a motion of International Typo-graphical Union, an unaffiliated labor organization, herein called theI.T. U., to intervene.The Association, the I. M. U., and the I. T. U.,appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toP During the course of the bearing,the Trial Examiner granted a motion of the peti-tioner to amend the petition and all other formal papers by adding after the name Cin-cinnatiMaile, s' Union No. 17 the words. "an affiliate of the International Mailers' Unionof North America," and by substituting the same for the words, "an affiliate of the Inter-national Typographical Union" appearing in the body of the petition, after the nameof the local55 N L. R B., No. 103.571 572DECISIONS OF NATIONAL L1BOR RELATIONS BOARDintroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESCincinnati Daily Newspaper Publishers Association is a voluntaryassociation comprised of three apparently independently owned news-papers in Cincinnati, Olio, namely: The Cincinnati Enquirer, TheCincinnati Times-Star, and The Cincinnati Post.The Associationhas been in existence for over 20 years for the purpose of representingthese newspapers in collective bargaining with unions organized on acraft basis.2All three newspapers have a daily circulation in excess of 125,000,including circulation outside the State of Ohio, use interstate newsservices and carry national advertising.Together they employ atotal of approximately 70 employees in the unit hereinafter found to beappropriate.The Association admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDCincinnati Mailers' Union No. 17,' an affiliate of the InternationalMailers' Union of North America, is a labor organization admittingto membership employees of members of the Association.2While the record does not disclose that the newspapers here involved are competitors,this fact is more than likelyIt is not altogether clear to what extent the Associationhas authority to bind the newspapers in collective bargainingIn actual practice, both theAssociation, and the newspapers individually, were signatoues to agreements entered intowith the I T. U. Local, and no contract was executed until all the newspaper companieswere in compete accord In view of the long established practice of collective bargainingon this nmltiple-employer basis, the adherence of the employees as well as the companiesto this method of collective baigaining, and the further fact that the issue was not raisedby any of the patties at the lreaung, we are not constuuned to question the propriety ofthe multiple-employer unit.SeeMatter of Rayonicr Incopo ated, Grays Harbor Division,52 N L. R B 1269 and cases cited therein"There are 2 local organizations, each bearing the identical name, Cincinnati Mailers'Union No 17 They have the same officers, substantially the same membership, use thesame meeting place, but conduct their meetings separatelyMeetings of the one localfollow those of the other almost immediatelyThe I _li U which was formed as a conse-quence of a convention of mailers held in June 1943, has chartered about 25 local unionsincluding the petitioner, heiein called the IM U Local, to distinguish it trom the localof the same name, affiliated with the I T U , herein called the I T U. LocalThe appar-ent reason Lot the retention of membership in the I T U Local was to preserve certainpension, inoituany and insurance benefits accruing by reason of affiliation with the I T. U.international.While the I T U contended at the hear mg that the I M U was, ineffect,a "secessionist movement" and an attempt on the part of the local to evade its CINCINNATI DAILY NEWSPAPER PUBLISHERS ASSOCIATION 573International Typographical Union, unaffiliated, is a labor organi-zation admitting to membership employees of members of the Associ-ation.III.THEQUESTION CONCERNINGREPRESENTATIONOn July 13, 1943, the Association entered into a closed-shop contractwith Cincinnati Mailers' Union No. 17, a subordinate union of theI.T. U., herein called the I. T. U. Local.This contract was to runfrom December 8, 1942, to December 7, 1943, and from year to yearthereafter, unless either party wished to propose a new contract oramendment thereto, in which case it was required to give notice notless than 60 days prior to December 7, accompanied by the proposednew contract or written amendment.Upon the giving of the requirednotice, the proposed contract or amendment was to be referred to aStanding Committee comprised of representatives of the Associationand the employees, and in the event of failure of the Standing Com-mittee to reach unanimous agreement among themselves, the partieswere to proceed to arbitration in accordance with the provisions of thecontract.Meanwhile, the contract was to remain in full force andeffect until a new contract was executed, either by agreement, or as theresult of arbitration.On October 4, 1943, more than 60 days prior to the original expira-tion date of the contract, the I. T. U. Local wrote to the Associationsubmitting a proposal for a new contract.4The proposed contractrecited the navies of the parties as the Association and the I. Al. U.Local.During November, conferences were held between representa-tives of the Association and the local union, in the course of which itbecame evident that the local union representatives sought to havethe contract executed on behalf of the I. M. U. Local, rather than theI.T. U. The Association questioned the status of the I. M. U. Localas the exclusive bargaining representative, and on November 20, 1943,wrote the President of the Cincinnati Mailers' Union No. 17, that itwould require certification by the Board before it would consummatea contract with an organization other than the I. T. U. Thereafter,on or about November 22, 1943, all but one of the employees coveredby the original contract signed a petition designating the I. M. U.responsibility under the I T U contract,theie was no serious contention that the I Al U,or its local,is not a labor organization within the m,rinmg of the actSeeMatterof AtlasPowder Company,ZaponDib,szaa,43 N L R B 757Moreover,minutes of the pioceed-ings of the convention which resulted in the formation of I M U , introduced in evidence,as well as testimony adduced at the healing, sufficiently establish the status of both theIM U and theIM U Localas labor organizations4This letter,on the letterhead of "Cincuiuati Mailers' Union No 17" and signed by theActing Secretary,made no reference to affiliation with etthei the I T U or the I M U.The person acting as President of both the I T U. and the I M. U Locals testified thatthis notice was sent on behalf of the I.T U Local. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal as their bargaining, agent.'On November 22, 1943, the petitionwas filed in this proceeding.The I. T. U. contends that the contract covering the period fromDecember 8, 1942, to December 7, 1943, is still in effect and constitutesa bar to these proceedings.While conceding that the notice of Octo-ber 4, 1943, proposing a new contract was in accordance with the thenexisting contract, the I. T. U. contends that the failure of the I. T. U.Local to refer the proposed new contract to the Standing Committeeand, thereafter, to arbitration leaves the contract in effect by virtueof the provision : "This contract shall continue in full force and effectuntil a new contract is made, either by agreement or arbitration."' TheAssociation takes no position on this issue.It is conceded that the notice of October 4, 1943, was seasonablygiven and prevented the automatic renewal provision in the contractfrom taking effect.Assuming, without agreeing, in favor of the1.T. U., that the contract continued in effect by virtue of the provision,above quoted, it is clear that it would continue to operate for a periodof indefinite duration, and hence would be no bar to this proceeding.We find that the contract is no bar to this proceeding.A statement of the Board agent introduced into evidence at thehearing indicates that the I. M. U. Local represents a substantial num-ber of employees in the unit hereinafter found appropriate.BWe find that a question affecting commerce has arisen concerningthe representation of employees of members of the Association withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe I. M. U. Local contends that the appropriate unit consists of allmailers working at The Cincinnati Enquirer, The Cincinnati Times-Star, and The Cincinnati Post, including foremen, assistant foremen,apprentices, and journeymen.7This is the unit embraced in the lastcontract between the I. T. U. and the Association and in previouscontracts.The I. T. U. contends that all union mailers in the city ofCincinnati constitute an appropriate unit, but offered no evidence insupport of its contention.The Association took no position withrespect to the unit.All parties agree that foremen and assistant fore-6A foreman was the only employee who declined to sign the petition, because of hissupervisory positionSeventy-one employees,including 6 apprentices,signed the petition.O The Field Examiner reported that the I It. U Local submitted evidence in support ofits allegation that it represents 65 employees in the allegedly appropriate unitThis evi-dence consisted of "Secretary'sMonthly Itemized Report"for the month of October 1943 ;65 of the names appearing on this report appeared on a list of 69 employees,the totalnumber within the appropriate unit on December 8, 1943.7 "Mailers"were defined,in part,as all employees performing the following work : stamp-ing, counting, wrapping,inserting,pasting,"tieing,"marking, spreading wrappers,tagging,sacking, correcting and proving mailing galley sheets,cutting and pasting mail lists, androuting CINCINNATI DAILY NEWSPAPER PUBLISHERS ASSOCIATION 575men should be included within the unit, although such employees haveauthority to hire and discharge, or effectively recommend such action,on the ground that they have been traditionally included within thebargaining unit in the industry 6 and have been covered by collectivebargaining contracts since 1904.The most recent contract providedthat "each office shall have a foreman who shall be a member in goodstanding of the Union." The appropriateness of the unit contendedfor by the I. M. U. Local is demonstrated by a long and apparentlysuccessful history of collective bargaining.9We find that all mailers employed by the members of the Associa-tion, including foremen, assistant foremen, apprentices, and journey-men, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.In addition to about 00 regular employees or "situation holders,"there are approximately 12 "substitute" or "extra" employees who arefrequently called, by "situation holders" to replace them on their claysoff or other absences from work, or by the newspapers themselves, whenthe increase in the volume of work at any of the 3 newspapers war-rants it 10No problem is presented as to the eligibility to vote of suchof these "substitute" or "extra" employees, as are regularly employed assituation holders."The 12 "substitute" or "extra" employees areunion members, and the only persons other than the "situation hold-ers" working for these newspapers as mailers.They spend about halftheir time and about half as much time as the "situation holders," atsuch work.11The I. T. U. urges that these employees be eligible tovote, the I. M. U. Local raises no objection to their eligibility.TheAssociation, while indicating its preference for restricting eligibilityto "situation holders," by reason of the fact that at least some of the12 "substitute" or "extra" employees are regularly employed elsewhere8SeeMatter of W. F. Hall Printing Company,51 N L It. B 640;Matter of ServicePrinters,Incorporated,54 NL R B 1082.8The record discloses that mailers have been recognized in the industry as a craft fornearly 50 years.10 Some"substitute"or "extra"employees are fiequently regular "situation holders" onone or the other newspapers"The substantial amount of time worked by tnese employees is explained by the fact thatregular employees work a 5-day week pursuant to the contract, while t so of the newspapersoperate on a 6-day basis, and the third, on a 7-day basis. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDby commercial printers, makes no strenuous objection to their beingpermitted to vote.In view of the fact that these approximately 12 "substitute" or"extra" employees are included within the unit, work a considerableportion of their time for one or more of the 3 newspapers involved, andare governed by the term- of the contract, we find that they constitutepart-time employees regularly employed by members of the Associa-tion and that they should, therefore, be eligible to vote in the election 12DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9 of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cincinnati DailyNewspaper Publishers Association, Cincinnati, Ohio, as representativeof its member employers an election by secret bal lot shall be conductedas early as possible, but not later than thirty (30) clays from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the (late of the election, to determine whether they desire tobe represented- by Cincinnati Mailers' Union No. 17, an affiliate of theInternational Mailers' Union of North America, or by InternationalTypographical Union, unaffiliated, for the purposes of collective bar-gaining, or by neither.12 See,Matter of Wagner Folding Box Co'po)at1on,49 N. L.R B 346;Matter of NewIdea,Inc,49 N.L. R B 619